Citation Nr: 1436073	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-47 794	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for chronic strain of the lumbar spine.

2.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for disabilities of the right knee and the left knee.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine.

4.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for disabilities of the right hip and the left hip.

5.  Entitlement to service connection for disability of the right wrist and the left wrist.

6.  Entitlement to service connection for disability of the right ankle and the left ankle.

7.  Entitlement to service connection for disability of the right heel and the left heel.

8.  Entitlement to service connection for disability of the right shoulder and the left shoulder.  

9.  Entitlement to service connection for disabilities of the right knee and the left knee.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1999 to April 2004.  

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of December 2009, February 2010, and November 2010.  In July 2011, the Board remanded the appeals to provide the Veteran with a hearing before a Veterans Law Judge.  Such a hearing was accomplished via videoconference before the undersigned Veterans Law Judge in April 2014.  

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

The issues of whether new and material evidence has been presented to reopen a previously-denied claim for entitlement to service connection for disabilities of the hips; and entitlement to service connection for disabilities of the knees, wrists, ankles, heels, and shoulders; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2014 written statement, the Veteran, with the assistance of his authorized representative, withdrew his appeal for entitlement to a disability rating in excess of 40 percent for chronic lumbar spine strain. 

2.  The Veteran's claim for entitlement to service connection for bilateral knee disabilities was most recently denied by the RO in August 2005.  

3.  New evidence received after the August 2005 denial does relate to an unestablished fact and thus does raise a reasonable possibility of substantiating the claims for entitlement to service connection for disabilities of the knees.

4.  Throughout the time period at issue, the Veteran has manifested forward flexion of his cervical spine greater than 15 degrees; he does not have spinal ankylosis, and has not been prescribed bed rest by a physician for relief of his neck problems; no associated neurological abnormalities are shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the appeal for entitlement to a disability rating in excess of 40 percent for chronic lumbar spine strain has been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The August 2005 denial of service connection for bilateral knee disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  Evidence received since the August 2005 denial of service connection for bilateral knee disabilities is new and material; therefore these claims are reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  A disability rating greater than 20 percent is not warranted for cervical degenerative disc disease.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar spine

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal in a written statement of April 2014.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

Claims to reopen-bilateral knees

Pursuant to 38 U.S.C.A. § 5108 , the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c). 

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.  In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran filed claims for entitlement to service connection for bilateral knee pain shortly before his discharge from service.  The claims were denied in August 2005 on the basis that no injury to the knees was reflected in his service treatment records; and although the Veteran complained of pain and functional limitations in his knees, no current disability was shown, to include normal X-ray studies.  The Veteran did not disagree with or appeal this determination within one year of receiving notice of it and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed another claim in October 2009.  January 2010 X-rays of both knees were interpreted as showing normal knees.

During a July 2010 VA examination, the Veteran reported that he believed he must have hit his right knee during the 2004 in-service automobile accident, in which he injured his lumbar and cervical spine, as he recalled having right knee pain since that time.  During the examination, the Veteran manifested pain upon motion of the knees, but his range of motion in both joints was normal.  Both knees were normal to clinical examination in terms of the ligaments, cruciates, menisci, and patellar tracking.  Following review of the Veteran's claims file and VA medical records, the examiner opined that the Veteran's right knee was less likely related to service in any way, to include as resulting from injury incurred during the automobile accident.  The examiner also opined that the Veteran's service-connected cervical and lumbar spine disabilities did not proximately cause his right knee problems.  

A November 2010 peripheral nerves examination revealed no radiculopathy into the Veteran's lower extremities and a normal sensory examination.  September 2011 X-rays of the knees were interpreted as showing mild degenerative changes in the knees.  During a November 2012 VA examination, the Veteran manifested normal knee motion, and normal sensation in the knees.

Multiple chiropractic treatment reports reflect no complaints or problems.  His medical records since service reflect that he takes prescription medication for pain.  He has also tried various other modalities, including physical therapy, acupuncture, and a TENS unit.  He has been issued knee braces, as well.

The Board finds that the Veteran has submitted new and material evidence sufficient to support reopening the previously-denied claim for service connection for disability of the knees, as the new evidence shows mild degenerative changes in both knees.  Thus, where the prior claim was denied because no current disability was shown, the medical records now indicate a disability.  Therefore, the application to reopen the claim for service connection for disability of both knees must be granted.  Because other elements required for a grant of service connection remain unestablished, the matter is addressed further in the remand below.

Cervical spine

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the Veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran has multiple complaints involving his cervical spine.  These are well documented in his written contentions, his medical records, and his hearing testimony.  He takes strong prescription medication for the relief of pain in his entire spine.  He has undergone physical therapy, TENS unit therapy, and acupuncture at various times throughout the appeal period.  He testified during the hearing that his wife massages his neck and back with good results.  His VA chiropractic treatment records reflect that he has spasm and edema in his cervical musculature, related to pain.  However, his chiropractic records also show that he maintains normal range of motion in his cervical spine.  

The report of a December 2009 VA examination shows that the Veteran walked with a normal gait and appeared to be in no acute distress.  There was tenderness over the neck and trapezius area upon examination, but no spasms or malalignment.  Range of motion testing revealed painful forward flexion from 0 to 40 degrees, extension from 0 to 30 degrees.  Right and left lateral flexion was from 0 to 30 degrees.  Right and left lateral rotation was from 0 to 60 degrees.  The Veteran stated that all motion testing was so painful he would not attempt to repeat it.  He had normal strength in all related muscles with no atrophy.  The examiner noted a May 2009 magnetic resonance imaging study which was interpreted as showing straightening of the cervical spine which may have been due to muscle spasms.

The report of a November 2012 VA examination reflects the Veteran's reports of constant pain, stiffness, and muscle spasms.  He stated he does not have flare-ups in his pain, because his pain is always at a constant high level.  Range of motion testing revealed painful forward flexion from 0 to 40 degrees, painful extension from 0 to 30 degrees, right and left lateral flexion from 0 to 30 degrees, and right and left lateral rotation from 0 to 45 degrees.  The Veteran refused to perform repetitive motion exercises because of his neck pain.  He did not have radiculopathy from the cervical spine nerve roots, and no other neurologic abnormalities were identified.  

Under the governing regulation, cervical disc disease is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The currently-assigned 20 percent disability rating reflects symptoms such as forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire cervical spine (40 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.

Applying these criteria to the facts of the Veteran's case, the Board finds that a disability rating greater than 20 percent is not warranted.  His range of motion test results fit within the parameters set forth for the 20 percent disability rating, as he demonstrated forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; although his combined range of motion was much greater.  Additionally, the chiropractic reports showing normal ranges of cervical spine motion are significant.  Also significant are the Veteran's reports of constant pain and functional limitation.  However, absent ankylosis or limitation of forward flexion of less than 15 degrees, a higher disability rating simply is not warranted.  We acknowledge the Veteran's implicit contentions that range of motion measurements do not accurately reflect the amount of pain he feels.  

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  In this case, the Veteran has complained of significant cervical spine pain and radiation.  Nevertheless, even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to flexion limited to 15 degrees or less or favorable ankylosis.  Furthermore, repeated testing has failed to demonstrate any nerve involvement in the Veteran's cervical disc disease.  As described above, even considering the effects of pain, the Veteran retained relatively normal range of cervical spine motion during this period.  In other words, any additional limitation due to pain does not more nearly approximate a finding of flexion limited to 15 degrees or less or favorable ankylosis of the cervical spine.  38 C.F.R. § 4.45 , 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, an increased schedular evaluation based upon pain would be inappropriate.

The Veteran's treating chiropractor and multiple VA physicians and examiners have found no neurological involvement in the Veteran's cervical disc disease.  Thus, a separate disability rating for objective neurologic abnormalities is not warranted.  

The Veteran also carries a diagnosis of degenerative disc disease in the cervical region.  Intervertebral disc syndrome is currently evaluated either on the total duration of incapacitating episodes over the previous twelve months or by combining under 38 C.F.R. § 4.25 (the combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  When rating intervertebral disc syndrome based upon incapacitating episodes, and the incapacitating episodes have a total duration of at least six weeks during the past twelve months, a disability rating of 60 percent is provided.  When the incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a disability rating of 40 percent is provided.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this regard, none of the Veteran's medical records indicate that the Veteran has been prescribed bed rest on account of his neck or back problems.  Although the Veteran intentionally limits his activities to avoid pain, this is not the specific type of incapacitation envisioned by the drafters of the binding regulation set forth above.  Thus, it is the other method, that of applying the General Rating Formula for Diseases and Injuries of the Spine, which yields the greater benefit for the Veteran in this case.

The preponderance of the evidence is against the claim and the appeal for a higher initial disability rating must be denied. 




Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Here the Board finds that, the symptomatology and impairment caused by the Veteran's cervical disc disease are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Concerning his neck, the Veteran has reported symptoms of pain, limited motion, stiffness, difficulty with prolonged walking, sitting and standing, limitation in bending, lifting, and twisting, and pain that interfered with his sleep.  The regulations expressly consider limitation of motion, the effect of incapacitating episodes, and associated neurological symptoms.  The regulations also expressly contemplate interference with sitting, standing, and weight-bearing.  38 C.F.R. § 4.45(f).  Additionally, applicable case law mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  Therefore, the first prong of Thun is not satisfied and the Board declines to remand this issue for referral for extraschedular consideration.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision involving the service connection claims by an October 2009 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen based upon the submission of new and material evidence, the Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran was provided with this notification as to his attempts to reopen the previously-denied claims for entitlement to service connection for disabilities of his knees and hips in the October 2009 letter.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA treatment records, private treatment records, and VA examination reports.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

In terms of the duty to notify, case law requires some discussion of the April 2014 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, service connection, the attempts to reopen previously-denied claims, and increased ratings were identified as issues on appeal at the Board hearing, the nature of the Veteran's discontent, and the chain of events leading to the appeal were clarified.  Relevant information was elicited from the Veteran by the undersigned.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.


ORDER

The appeal for entitlement to a disability rating in excess of 40 percent for chronic lumbar spine strain is dismissed.

The claims for entitlement to service connection for bilateral knee disabilities are reopened; to this extent only, the appeal is granted. 

A disability rating in excess of 20 percent for the Veteran's cervical spine disability is denied.


REMAND

Hips

During the April 2014 hearing on appeal, the Veteran testified that he has been receiving continuous VA medical care throughout the appeal period.  He also testified that he believes disability involving his hips should be documented in his VA medical records.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Thus, prior to a determination as to whether these claims should be reopened, this evidence which is deemed to be constructively of record must actually be obtained for review by adjudicators.  

Knees

As set forth above, to establish a right to compensation for a present disability on a direct basis, the Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden.  

With regard to his knees, a 2011 X-ray study was interpreted as showing mild degenerative changes in both knees.  The presence of a current disability is thus established.  The Veteran asserts that he injured his right knee during a 2004 automobile accident.  However, neither element two nor element three as outlined in Shedden is established in the record currently.  Therefore, upon remand, the Veteran should be provided with a VA examination for the purpose of having an orthopedic expert review his medical records and render a nexus opinion as to whether the degenerative changes shown in 2011 may be linked to service.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  38 C.F.R. § 3.310.  For this reason, the examiner is also requested to address whether the Veteran's knee disabilities may have been proximately caused or aggravated by his service-connected back disabilities.

Other service connection claims

The essential problem with the Veteran's remaining claims for service connection is that current disability is not shown with regard to his wrists, ankles, heels, and shoulders.  The only potentially-relevant diagnoses of record are those of bilateral mild carpal tunnel syndrome, which was initially diagnosed following electromyography testing in July 2010; and a bilateral equinus deformity affecting his feet and ankles.  We observe that the Veteran's complaints of severe pain in his wrists, ankles, heels, and shoulders significantly predate these diagnoses, however.

During the April 2014 hearing on appeal, extensive discussion took place about the lack of pertinent diagnoses in the parts claimed by the Veteran.  The Veteran testified that he has been receiving continuous VA medical care throughout the appeal period.  He also testified that he believes disability involving his wrists, ankles, heels, and shoulders should be documented in his VA medical records.  The undersigned noted that the most recent VA treatment records available for review were dated in July 2013, and suggested to the Veteran and his representative that they could obtain more recent records and submit them directly to the Board for review, so as to avoid a potential remand.  The record was held open for sixty days for this purpose.  However, no records were received.   

Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell.  Therefore, as the Veteran's testimony suggests that further VA medical records are available, the Board is left with no choice but to remand for these records.  We regret the delay which could have been avoided in this case. 

Employability

Throughout the appeal period, the Veteran has asserted he is rendered unable to work by his back pain, and overall body pain.  He concurrently filed a Social Security disability claim, asserting that he was unable to work due to back pain and headaches.  (This claim was denied by the Social Security Administration, and the records relied upon by that agency have been obtained for review by VA.)

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that an unemployability claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The Veteran has been awarded service connection for lumbar strain, rated as 40 percent disabling; and cervical disc disease, rated as 20 percent disabling.  Both of these disabilities have been adjudicated as having arisen from a single automobile accident, however, so must be considered as a single disability, under the provisions of 38 C.F.R. § 4.16.  

Although the Veteran asserts that his service-connected disabilities greatly interfere with his employment, the RO has not considered the question of TDIU under 38 C.F.R. § 4.16(a) or 38 C.F.R. § 4.16(b).  Furthermore, the Veteran has not been provided notice regarding the evidence necessary to substantiate such a claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The Veteran receives some kind of VA educational benefits and/or vocational rehabilitation.  As information in his education and/or vocational rehabilitation file would be highly relevant to the claim for TDIU, this evidence should be associated with the Veteran's claims file prior to review of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since July 2013 at the Augusta, Georgia, VA Medical Center, and all related clinics; and at the Aiken, South Carolina, Community Based Outpatient Clinic, for inclusion in the file.

2.  The veteran should be afforded a VA orthopedic examination to identify whether any currently-shown knee disabilities may be linked to service in any way.  The claims file must be made available to the examiner for review before the examination.  All tests and studies deemed helpful should be conducted in conjunction with the examination.  The examiner is requested to determine whether it is more, less, or equally likely that the Veteran's knee disabilities had their inception during service, or whether they were proximately caused by or aggravated by his service-connected back disabilities.  

3.  The RO should obtain the Veteran's vocational rehabilitation folder and/or his VA educational benefits folder for inclusion in the claims file, either physically or electronically.  

4.  The RO should provide the Veteran with notice of what evidence is required to substantiate a claim for TDIU, along with a description of his responsibilities versus the responsibilities of the VA in obtaining all relevant evidence to support his claim, and an appropriate period of time in which to respond.  

5.  After the development requested above has been completed to the extent possible, the RO should again review the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


